Citation Nr: 1537476	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral pterygium.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files reveal additional evidence pertinent to the Veteran's appeal.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed left eye pterygium is etiologically related to his active duty service.  

2.  The Veteran's currently diagnosed right eye pterygium was not incurred in or caused by his active duty service.  

3.  The Veteran does not have a current diagnosis for bilateral hearing loss.

4.  The Veteran does not have a current diagnosis for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for left eye pterygium have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for right eye pterygium have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in an April 2010 letter.

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA audiological and eye examinations in December 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran contends that his currently diagnosed pterygium was diagnosed during service.  He also asserts that while serving at U.S. Norton Air Force Base, he was exposed to caustic carcinogens from a vapor-degreaser that was used by maintenance which caused him to develop pterygium.  See March 2010 Veteran's statement and August 2010 Notice of Disagreement.  

In addition, the Veteran contends that his bilateral hearing loss and tinnitus were caused by his in-service exposure to noise while working on the flight line and wheel or tire shop as an aircraft mechanic.  The Veteran reported having constant ringing in his ears since his period of service.  See March 2010 Veteran's statement.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed as chronic conditions under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as organic diseases of the nervous system (which may be deemed to include sensorineural hearing loss and tinnitus), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); see also, Fountain at 12.  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	Pterygium

The Veteran's service treatment records (STRs) document that the Veteran had bilateral eye problems during his active duty service.  When the Veteran entered active duty service, he had been wearing glasses for defective visual acuity prior to service.  See August 1974 initial flying examination.  Upon enlistment, the Veteran did not have any disabling eye problems.  See May 1971 enlistment examination.  An August 1974 initial flying examination reflects that the Veteran had defective visual acuity that was adequately corrected and he was qualified for duty.  

The Veteran was first diagnosed during service with left eye pterygium in 1976.  A May 1976 STR documents that the Veteran had left eye pterygium which had advanced 1.5 millimeters onto the cornea, was highly vascular and appeared to be growing.  A June 1976 STR reflects that the Veteran had a two-month history of a white then red spot on his left eye which appeared to be growing onto the cornea.  He was diagnosed with early pterygium and prescribed with medication to be taken for two weeks and then instructed to return to the clinic.  If the pterygium continued to grow, it would be removed.  A February 1978 periodic examination noted that the Veteran had left eye pterygium and correctable bilateral defective vision.  

Regarding the right eye, a May 1978 STR documents that the Veteran complained of redness and irritation in his right eye following being struck by a racket ball two days earlier.  He denied any decreased visual acuity.  The redness, reportedly, did not begin for several hours after being struck.  The Veteran was diagnosed with right eye conjunctival injection secondary to trauma or possibly secondary to infectious conjunctivitis and prescribed an ointment.  A June 1978 STR documents that the Veteran was evaluated by an ophthalmologist who noted no symptoms.  

At a May 1979 separation examination, the examiner noted that the Veteran had corrected defective vision bilaterally and otherwise normal clinical evaluation results for his eyes.  

Private treatment records from May 1997 to February 2010 document that the Veteran had recurrent right eye pterygium.  He was first diagnosed with right eye pterygium in May 1997.  See May 1997 private treatment record.  He continued to receive treatment for his right eye pterygium.  He had it removed twice and again most recently in January 2010.  See October 2009 and January 2010 private treatment records.  The Veteran also had an excision of his left eye temporary conjunctiva.  A January 2010 pathology report found that the Veteran had temporal conjunctiva from the right eye, pterygium from the right eye, and right temporal conjunctiva from the left eye.  The pathologist noted that the left eye conjunctival tissue showed elastosis consistent with pterygium.  A February 2010 private treatment record documents that the Veteran was doing well status post excision of right eye pterygium.  

In December 2014, the Veteran was afforded a VA examination.  Upon objective evaluation, the VA examiner found that the Veteran had diagnoses for right eye nasal corneal opacity, right eye pterygium, and left eye pterygium.  Following a review of the Veteran's claims file and based on a finding that the Veteran's left eye pterygium was removed and that his right eye pterygium did not appear until 20 years after his discharge, the VA examiner opined that the Veteran's right and left pterygium were less likely than not incurred in or caused by the Veteran's active duty service.  

Based on a careful review of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left eye pterygium warrants service connection.  The Veteran had a current diagnosis for left eye pterygium and he was diagnosed in-service with left eye pterygium.  The Board notes that the Veteran did not have left eye pterygium upon separation and that the December 2014 VA examiner opined that his current left eye pterygium was unrelated to his period of service.  However, in this case the pterygium appears to have been a recurring eye disability that was first diagnosed with left eye pterygium during active duty service; therefore, the Board finds that the evidence is at least in equipoise that his current left eye pterygium is related to his in-service left pterygium diagnosis.  

Nevertheless, the Board finds that the evidence weighs against finding in favor of service connection for right eye pterygium.  The Veteran's right eye pterygium was first diagnosed in 1997, 20 years after he separated from service.  During service, the Veteran's only right eye diagnosis was for right eye conjunctival injection secondary to trauma or infectious conjunctivitis, which was treated and resolved.  Upon separation, the Veteran had no diagnosed right eye problems other than corrected defective vision, which had existed prior to service.  Indeed the December 2014 VA examiner found that there was absolutely no connection to service based on the length of time between the Veteran's separation from service and the manifestation of his right eye pterygium.  Therefore, the Board finds that the Veteran is not entitled to service connection for right eye pterygium.

Finally, the Board acknowledges that the Veteran suggested in a March 2010 statement that his pterygium was caused by exposure to caustic carcinogens from a vapor-degreaser used by maintenance during his service.  The Veteran submitted medical journal articles on limiting occupational exposure to n-propyl bromide and emission factors for trichloroethylene vapor degreasers.  Neither of the articles discussed specific occupations that may be exposed to these substances or what effects exposure to these substances might cause.  In addition, the Veteran submitted a web article on the definition, causes, symptoms, and treatment for pterygium.  However, the articles are not specific to the Veteran and the findings were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.  

Furthermore, the Veteran did not provide any statement about the specific nature of his claimed exposure, other than to state that they were used in maintenance on Air Force base.  

The duty to assist is a two-way-street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that, as the Veteran failed to provide any evidence, lay or medical, of such exposure, or that any such exposure could have caused his diagnosed eye problem, there is no duty to seek further development to substantiate his claim.  

In sum, resolving all reasonable doubt in the Veteran's favor, service connection for left eye pterygium is granted.  As the preponderance of the evidence is against finding in favor of service connection for right eye pterygium, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


	Bilateral Hearing Loss and Tinnitus

The Veteran's DD 214 reflects that his military occupational specialty (MOS) was as an aircraft mechanic.  The Board finds that the Veteran's assertions related to his in-service noise exposure are consistent with the circumstances of the Veteran's service.

The Veteran had normal hearing bilaterally for VA purposes upon entering service.  See May 1971 enlistment examination.  Based on his duties working on the flight line and as an aircraft mechanic, the Veteran participated in a hearing conservation program.  The Veteran's hearing was evaluated periodically and throughout service showing that he had normal hearing bilaterally for VA purposes.  No significant threshold shift was found.  See August 1974 initial flying examination, February 1975, April 1976, May 1977, February 1978, and April 1978 hearing conservation data records, and February 1978 periodic examination.  At his May 1979 separation examination, the Veteran had normal hearing bilaterally for VA purposes.  

In December 2014, the Veteran was afforded a VA audiological examination.  The Veteran reported his in-service noise exposure and his current problem hearing someone calling him from the side when he is not able to see them.  The Veteran did not report any recurrent tinnitus.  The VA examiner noted that the Veteran experienced normal transient ear noise occurring once a month or less and lasting from a few seconds up to one minute.  The VA examiner performed audiological testing and the result of the pure tone testing were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
0
15
LEFT
15
10
5
10
10

Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  Based on the objective findings, the VA examiner found that the Veteran's hearing was within normal limits across the range with excellent speech discrimination.  The VA examiner concluded that the Veteran had no documentation of change in sensitivity during his time in the military.  

Based on a careful review of all of the evidence the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claims for bilateral hearing loss and tinnitus.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in March 2010 and the evidence does not indicate a diagnosis of bilateral hearing loss, for VA purposes, at any time.  

Despite the Veteran's lay assertion that he has bilateral hearing loss, the objective evidence does not demonstrate that he has such a diagnosis.  The objective findings of the December 2014 VA audiological examination reflect that the Veteran's bilateral hearing thresholds were normal for the five frequencies evaluated by VA for hearing impairment.  As the question of whether the Veteran has bilateral hearing loss is a complex medical question, and the Veteran has not demonstrated that he has the requisite expertise on audiological matters, the December 2014 VA examination is more probative as to whether the Veteran has such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.  

With regard to the Veteran's service connection claim for tinnitus, the Board acknowledges that tinnitus is a subjective condition that cannot be objectively evaluated.  The Veteran reported having constant ringing in his ears ever since service.  However, the Veteran affirmatively denied having tinnitus at his VA examination.  Although the December 2014 VA examiner noted the Veteran's report of transient ear noise, the VA examiner also found the transient noise was normal and did not make a finding that the symptoms were consistent with tinnitus. Indeed, the Veteran initially reported having constant ringing in his ears when filing his claim and then failed to report such symptoms upon examination.  The Board must accept the Veteran's own statements that he does not have tinnitus, especially since such diagnosis can only be made on a subjective basis.  As the evidence does not demonstrate that the Veteran has a current tinnitus diagnosis, service connection for tinnitus is not warranted.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have bilateral hearing loss, for VA purposes, or tinnitus, therefore, the benefit-of-the doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for left eye pterygium is granted.  

Entitlement to service connection for right eye pterygium is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


